DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches limitations as noted in the previous Office Action 02/16/2021.
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest:
“determining, for each trip in the set of trips associated with the driver, a residual value as a difference between the observed dependent variable associated with the trip, the first rating component, the second rating component, and the third rating component; generating the predicted output variable for the driver by combining the residual value of each trip in the set of trips associated with the driver, wherein the contribution to the combination from each of the trips is weighted according to a weighting factor assigned to the trip; and responsive to the predicted output variable for the driver indicating that the driver is unlikely to meet performance rating goals, determining that the driver needs additional training to improve performance.” as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
The closest identified prior art is Radhakrishnan (U.S. 20130246301). Radhakrishnan generally teaches a rating user interface can be provided after completion of a service 
The second closest prior art of Huang (U.S. 6356213) is relied upon for teachings of a residual function (Huang: Summary “a predictor for a signal to be encoded, and a residual as the difference between the signal and its predicted value. After the residual for an input signal segment is obtained according to the method of the invention, that method is again applied to the residual value process to develop a second predictor, from which a second residual value is obtained. The method is then applied for at least one further iteration to the most recently obtained residual value process to develop a third predictor for the signal to be encoded.”). However, Huang falls short of teaching the residual output of a three residual predictive models wherein each model has a specific weighting factor and three rating components. 
The third closest prior art of record is Hunt (U.S. 20130164715). Hunt teaches a method of collecting data during a trip duration to produce a ranking of a drivers performance (Hunt: Abstract “Data is collected during the operation of a vehicle and used to produce a ranking of a driver's performance, and that ranking is shared on a hosted website, such that the drivers can compare their performance metrics to their peers.”). Hunt is relied upon for teachings of providing drivers counseling or warnings in order to improve their performance (Hunt: Paragraph [0019] “drivers with relatively poor numerical ranking scores can receive counseling “determining, for each trip in the set of trips associated with the driver, a residual value as a difference between the observed dependent variable associated with the trip, the first rating component, the second rating component, and the third rating component; generating the predicted output variable for the driver by combining the residual value of each trip in the set of trips associated with the driver, wherein the contribution to the combination from each of the trips is weighted according to a weighting factor assigned to the trip”
Claim 6 and 11 are allowed similarly to claim 1. Claims 2-5, 8-10, 13-17 and 19-22 are similarly allowed based on their dependency to the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claim 1, 3-6, 8-11, 13-17 and 19-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.S./Examiner, Art Unit 2123   
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123